Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-17-00291-CV

                                 Roberto Avila RODRIGUEZ,
                                          Appellant

                                                v.

                        PANTHER EXPEDITED SERVICES, INC.,
                       Amigo Staffing, Inc., and Dicex International, Inc.,
                                           Appellees

                  From the 111th Judicial District Court, Webb County, Texas
                             Trial Court No. 2015CVT001668 D2
                        Honorable Monica Z. Notzon, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

        In accordance with this court’s opinion of this date, we REVERSE the portion of the trial
court’s order granting summary judgment in favor of appellee Dicex International, Inc. and
dismissing as moot appellee Dicex International, Inc.’s third-party claims against appellee Amigo
Staffing, Inc. and REMAND appellant Roberto Avila Rodriguez’s clams against appellee Dicex
International, Inc. and appellee Dicex International Inc.’s third-party claims against appellee
Amigo Staffing, Inc. for further proceedings consistent with this court’s opinion. The remainder
of the trial court’s summary judgment — specifically the summary judgment in favor of appellee
Panther Expedited Services, Inc. — is AFFIRMED.

       We order that each party bears its own costs of appeal.

       SIGNED July 31, 2018.


                                                 _____________________________
                                                 Marialyn Barnard, Justice